NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                    BRAULIO TREJO-MARTIN, Petitioner.

                          No. 1 CA-CR 14-0712 PRPC
                               FILED 1-12-2017


     Petition for Review from the Superior Court in Maricopa County
                          No. CR2010-134281-001
               The Honorable Christopher T. Whitten, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Braulio Trejo-Martin, Florence
Petitioner Pro Se
                        STATE v. TREJO-MARTIN
                          Decision of the Court



                    MEMORANDUM DECISION
Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jon W. Thompson joined.


M c M U R D I E, Judge:

¶1           Petitioner Braulio Trejo-Martin petitions this court for review
of the summary dismissal of his second petition for post-conviction relief.
Trejo-Martin pled guilty to molestation of a child and two counts of
attempted molestation of a child in 2011. Trejo-Martin argues his trial
counsel and his first post-conviction relief counsel were ineffective. He
further argues the superior court erred when it imposed an aggravated
term of imprisonment for the count of molestation of a child.

¶2             We deny relief. Trejo-Martin could have raised the sentencing
issues as well as the claims of ineffective assistance of trial counsel in his
first post-conviction relief proceeding. He could have raised the claims of
ineffective assistance of his first post-conviction counsel in a timely second
petition for post-conviction relief in 2012. Any claim a defendant could have
raised in an earlier post-conviction relief proceeding is precluded. Ariz. R.
Crim. P. 32.2(a). None of the exceptions under Rule 32.2(b) apply.

¶3            We grant review but deny relief.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                         2